Jordan, Justice.
Philip Bruton appeals his conviction in the Clayton County Superior Court on charges of kidnapping and armed robbery. Appellant was sentenced to seven years imprisonment for the armed robbery count and four years imprisonment for kidnapping.
This is a companion case to Sherwin v. State, 234 Ga. 592. The facts and enumeration of errors found in both cases are identical. The only difference is the length of the sentence received by this appellant on the armed robbery count.
This case is therefore controlled by the holding in Sherwin v. State, supra.

Judgment affirmed.


All the Justices concur.